DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 6, 11, 12, 15, 16, and 21 have been amended.
Claims 1-25 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statements dated May 10, 2021 and June 14, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. Copies of the PTOL-1449s initialed and dated by the Examiner are attached to the instant office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, at lines 10-12, “one or more fields of the instruction that indicate the number of rows and the number of columns of the source matrix and the destination matrix.” The Applicant has failed to indicate where support for such features can be found in the description, nor is such support evident. The Examiner notes that ¶ [0224] indicates the instruction optionally includes the following parameters: “the number of destination rows M 2416, the number of destination columns N 2418.” However, the specification does not support the instruction also including the number of rows and columns of the source matrix. Accordingly, the newly added limitations do not comply with the written description and the Applicant has not described the claimed limitations such that a person having ordinary skill in the art could reasonably conclude the inventor had possession of the claimed invention. Claims 11 and 21 have been similarly amended and are similarly rejected. 
Claims 2-10, 12-20, and 22-25 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0290687 by Ould-Ahmed-Vall et al. (hereinafter referred to as “Ould”) in view of US Patent No. . 
Regarding claims 1, 11, and 21, Ould discloses:
a processor comprising: fetch circuitry to fetch an instruction; decode circuitry to decode the fetched instruction having fields to specify an opcode and locations of a source matrix and a destination matrix…, the opcode indicating execution circuitry is to perform a permutation by copying, into each of a plurality of equal-sized logical partitions of the destination matrix, a selected logical partition of a same size from the source matrix, the selection being indicated by a permute control (Ould discloses, at ¶ [0207], a pipeline (circuitry) having fetch and decode stages to process an instruction that specifies, as disclosed at ¶ [0068], an opcode and locations of an input vector (source matrix) and resultant vector (destination matrix), where the opcode specifies permutation (copying) equal sized elements from the input to the resultant. As disclosed, at ¶ [0069], a second input vector indicates (selects) which elements go where. Ould also discloses, at ¶ [0248], non-transitory computer-readable storage media, which stores code.) ; and 
the execution circuitry to execute the decoded instruction as per the opcode (Ould discloses, at ¶ [0207], the pipeline (circuitry) includes an execute stage to execute the instruction.).
Ould does not explicitly disclose that both the source matrix and destination matrix are two-dimensional and the execution circuitry is to be configured according to a configuration data structure that indicates a number of rows and a number of columns of the source matrix and the destination matrix or one or more fields of the instruction that indicate the number of rows and the number of columns of the source matrix and the destination matrix.
However, in the same field of endeavor (e.g., permutation) Woo discloses:
two-dimensional source and destination matrices (Woo discloses, at col. 4, lines 11-20, matrix permutation where the input and output matrices have nxn elements, which discloses two-dimensional matrices.); and
configuring execution circuitry according to a configuration data structure (Woo discloses, at col. 10, lines 5-15, that permutation control information is stored in memory, which discloses the claimed data structure.).

Also in the same field of endeavor (e.g., matrix processing) Nair discloses:
configuration data indicates a number of rows and a number of columns of the source matrix and the destination matrix (Nair discloses, at Figure 6 and ¶ [0072], including the number of rows and columns of the source and destination registers in a configuration register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould, as modified by Woo, to include specification of the number of rows and columns of the matrices because such parameters are necessary to performing matrix operations, it is necessary to store the configuration data somewhere, there are a finite number of possibilities, and one of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.

Regarding claims 2 and 12, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the instruction further specifies a size of elements of the source matrix, the size being one of 2-bits, 4-bits, 8-bits, 16-bits, 32-bits, or 64 bits (Ould discloses, at ¶ [0068], the opcode specifies an element size of 16 bits.).

Regarding claims 3, 13, and 22, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the instruction further specifies a writemask and a zeroing control, the writemask to indicate, for each element of the destination matrix, whether the element is to be written or is to be masked, and the zeroing control to indicate whether masked destination elements are to be zeroed, setting their values to zero, or merged, leaving their values unchanged (Ould discloses, at ¶ [0066], the instruction specifies a masking layer that indicates whether each element is masked or not and, as disclosed at ¶ [0136], supports merging and zeroing writemasking.).
 
Regarding claims 4 and 14, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the source matrix is located in memory (Ould discloses, at ¶ [0068], the input vector in memory.).
 
Regarding claims 5 and 15, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould does not explicitly disclose wherein the source matrix is a single two-dimensional tile register in a matrix operations accelerator of the processor.
However, in the same field of endeavor (e.g., matrix processing) Nair discloses:
wherein the source matrix is a single two-dimensional tile register in a matrix operations accelerator of the processor (Nair discloses, at ¶ [0037], the matrix data processor, i.e., matrix operations accelerator, utilizes packed data contained in the span of a register set, i.e., single two-dimensional tile register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the register file disclosed by Ould to be viewed as a single two-dimensional tile register, as disclosed by Nair, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claims 6 and 16, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould does not explicitly disclose wherein the destination matrix is a single two-dimensional tile register in a matrix operations accelerator of the processor.
However, in the same field of endeavor (e.g., matrix processing) Nair discloses:
wherein the destination matrix is a single two-dimensional tile register in a matrix operations accelerator of the processor (Nair discloses, at ¶ [0037], the matrix data processor, i.e., matrix operations accelerator, utilizes packed data contained in the span of a register set, i.e., single two-dimensional tile register.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the register file disclosed by Ould to be viewed as a single two-dimensional tile register, as disclosed by Nair, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claims 7 and 17, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the instruction is further to specify a location of a second source matrix and wherein the permute control is to copy, into each logical partition of the destination matrix, the selected logical partition from either the source matrix or the second source matrix (Ould discloses, at ¶ [0070], an additional input vector from which values can be copied.).
 
Regarding claims 8, 18, and 23, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the permute control is indicated by an additional field of the instruction, the additional field comprising an immediate having at least as many multi-bit values as there are logical partitions in the destination matrix, each multi-bit value to select, for each logical partition of the destination matrix, the (Ould discloses, at ¶ [0069], an index vector having multi-bit values for each element (logical partition) in the resultant. As disclosed at ¶ [0086], the indices can be included in an immediate operand.).

Regarding claims 9, 19, and 24, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the destination matrix has… N plurality of columns… (Ould discloses, at ¶ [0065], the destination has 32 (N) columns.).
Ould does not explicitly disclose that the destination matrix has M plurality of rows and M logical partitions, each of which is a row into which a selected row from the source matrix is to be copied.
However, in the same field of endeavor (e.g., permutation) Woo discloses:
the destination matrix has M plurality of rows and M logical partitions, each of which is a row into which a selected row from the source matrix is to be copied. (Woo discloses, at col. 10, lines 5-11, a matrix permutation that reorders the rows or columns of the input matrix to produce an output matrix having reordered rows or columns. An example is detailed with regard to a column permutation of an mxn matrix at Figures 6A-6C and related description, beginning at col. 17, line 18.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould to include matrices having MxN rows and columns, where M and N represent pluralities, as taught by Woo, because matrix permutation is a common and useful operation that is frequently performed in a number of settings. See Woo, col. 4, lines 21-45. Therefore, incorporating the functionality of permuting mxn matrices, as disclosed by Woo, in the permutation disclosed by Ould would offer increased flexibility and enable the combination to be advantageously used in a number settings.

Regarding claims 10, 20, and 25, Ould, as modified, discloses the elements of claim 1, as discussed above. Ould also discloses:
wherein the destination matrix has… N plurality of columns, (Ould discloses, at ¶ [0065], the destination has 32 (N) columns.).

However, in the same field of endeavor (e.g., permutation) Woo discloses:
the destination matrix has M plurality of rows and N logical partitions, each of which is a column into which a selected column from the source matrix is to be copied. (Woo discloses, at col. 10, lines 5-11, a matrix permutation that reorders the rows or columns of the input matrix to produce an output matrix having reordered rows or columns. An example is detailed with regard to a column permutation of an mxn matrix at Figures 6A-6C and related description, beginning at col. 17, line 18.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the permutation disclosed by Ould to include matrices having MxN rows and columns, where M and N represent pluralities, as taught by Woo, because matrix permutation is a common and useful operation that is frequently performed in a number of settings. See Woo, col. 4, lines 21-45. Therefore, incorporating the functionality of permuting mxn matrices, as disclosed by Woo, in the permutation disclosed by Ould would offer increased flexibility and enable the combination to be advantageously used in a number settings.

Response to Arguments
On page 8-10 of the response filed May 7, 2021 (“response”), the Applicant argues, “The cited portions of the references do not appear to teach or suggest the Applicant's claims.”
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for new grounds of rejection of the amended claims. Specifically, Woo discloses, e.g., at column 10, storing matrix permutation parameters in memory, which discloses a data structure. However, Woo does not explicitly describe storing of the number of rows and columns of the source and destination matrices. However, Nair disclose, e.g., at Figure 6, storing the number of rows and columns of source and destination matrices in a configuration register. It would have been obvious to combine these references with Ould because doing merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20190236442 by Chen discloses an instruction that includes the number of rows and columns in a matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183